ORDER

PER CURIAM.
Movant appeals denial of Rule 24.035 relief without an evidentiary hearing. He is serving concurrent sentences on two drug convictions. The only claim of error is the record does not refute allegations of ineffective assistance of counsel where counsel failed to inform movant he would not be allowed to appeal denial of a pre-trial motion to suppress evidence.
We review in accord with Rule 24.035(j) and Moore v. State, 827 S.W.2d 213, 215 (Mo. banc 1992). The record clearly and fully refutes movant’s allegation. The court asked movant if he understood, “By pleading guilty there will be no trial, there will be no appeal, and the rights about which I have just asked you will be given up by you. Do you understand that?” Movant acknowledged that he understood he was giving up those rights. The denial of relief is affirmed.